DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-19 are allowed.
	Kim et al.  (US 20120320856) teaches a method and apparatus for preventing a collision, reserving a wireless medium, solving a concealment node problem, and detecting virtual carrier sensing are provided to be applicable to a wireless LAN system using a channel obtained by aggregating a plurality of subchannels. In addition, the channel access method including novel control frames proposed by the present invention and the method for transmitting the control frames guarantee the backward compatibility.
Tomeba et al. (US 20190029041) teaches a radio communication apparatus that is a transmission opportunity holder efficiently transmits an instruction of frame transmission, to multiple terminal apparatuses. A radio communication apparatus of the present invention includes a transmission unit configured to transmit a first frame to obtain a TXOP, transmit a Trigger frame providing an instruction of transmission of a second frame addressed to the radio communication apparatus itself, to at least one of the multiple terminal apparatuses in the TXOP, and transmit a third frame addressed to at least one of the multiple terminal apparatuses in the TXOP. A value indicating a TXOP that is written in the second frame and that the third frame is to obtain is different from a value obtained by dividing a value indicating the TXOP written in the first frame by a value indicating a duration elapsed from start of transmission of the first frame to communication completion of the second frame.
The prior art of record fails to anticipate or render obvious the limitations of the claims.
Prior art of record fails to teach circuitry configured to  generate a first frame in which second frame transmission period information corresponding to a plurality of frequencies is stored in a second region which is subsequent to a first region in which first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 





/KHAI M NGUYEN/
Primary Examiner, Art Unit 2641